OFFICE   OF THE ATTOkNEY   GENERAL   OF TEXAG




.
               throu@     their we in t&o gubllo rchools             muI
               to @OlltiBUO
                          then in the gtrbllo sohoolrior
               the usualoontreatperiod oi fin p,wr .~
               through tb proa6e.g of roblndln& th88t.'
                        "Af.a!&~ U&OUnt Of    J5OBef   ~iS~iVallrbl*
               lnth 8
                    Btatr ~Tutbook@ad           lpproprlafrd         by
               the Laglelatun       md &boatoQ         by $I@ Wet.
               Boera ot  Bduoetloa, It *ould not k aeaw-
               rary for thl8 Dlviblonto a& for UI dldl-
               tional alloaatlon by the Board of Pduortlon.


                        vh8   mu itaml8.4   in tha Lsgl~l8tlvo            Ap-
               proprlstlon la lwls u&o in $hl8 or any other
               year 80 16ng a8 tla8 Lr d 0r aku0Otion r0im8
               the polloy'ein~doj-ltl book8 aI aBeooBQDf
               program. Th$s 18 read&
                                    T f sewa whoa-oa8 aon-.

/L‘,




       .   .
.A   Eonorrbl*'R.Aa      Gla88,   Pb&. 8


          U8t 81 l@d%   t0 th@ 8t&ti titi Of =tlO@-
          tlon da tulf laoommto, urd urybalaoa      in
          the Avall~b~~bohool rund @ad the &et@
                              t 68 OthUWi8. 8DDX'b
                                    lletu x
                                          to’e,
                                             be ~er~radrb
                                    ooertlenti
                                             ulth the l.*a
          ot thlr ?StaW( rovlded that toxtbookr shy
          b4 DUX’OhMSd OilPF ircllr ton48    Yl’i8~it!& ed.
          .theStete ad V&#T8$,80lgOl~kr.~ ~,
                “It $8    burib &mTid8d     t&t   my   W%
          lXp@Bd@d fOl'tMt i #k 8drPini8tl'thtiOll,
                                               iIliIlod-
          lag ~aor tatbooks tebladlag,md anl’other
          OX R8*8 0Wl.Ot.i ~tliererith, .8h811 k~ D.id
          our ot the St.:@,Fattbook Fund.*

               :1t is furthsrpov14.4 thet the Vt8
          to.be ox~8ndrd icrr an textbeoke rad roblndlr&T .<,
          books uhallbe a8 tin4 by th. @teta Boeyd


.-

                                                                    .            :::: ::




     lble'Sohool?ua4 ~-4 .the t&eta Te
     by 8J1SOii10 let&n8
     8tatr*, -Thr .%lnitMoa oi p&ymsatrol~uw wpetiirrg; in the
     ~~aor81 rldw Spp9a484 to 8aakk .Blll lpT, thu0r02-e doer
     not epplr bmoase the entln'belnem or mrplw             in cho fund
     18 8pdOSfl        appr0 Ti8t8dby tb0 &@8latW          t0 the 8t6te
     Board of Pdnoa          4 a0 our Coaf4naoo Oplai.on%o,SOW;
           _'                                ., . . ..
                 It i8 prtlaUlUly..   0b8or~‘@d th6t the"bghhhm
     her qmoifioall grovldodthat tha aaountto b. lx~ndad~~t                 '~
     of thi8 epproprl8tiOB of the 'belanoein ~th0~uI&~BtOT ROW              i_
     textbooksen6 r6blndl        book8 ahell bra?flro(L bt tha 8t.W
     3oerd of Eduoetlon .ea   ?I that, la thi8 oonnootlan the Zdgi8-'
      latun found it ikhs8rry to revldo that’ no’m&             0:,&i
     eddltloll  to tllor*lie44 au4 Yteml~aior        thi nrt ca
      81On Of th0 kDU%iWBt Of %dUOat&On,       8heU14~k .~lo~d        Cd-
                                               -

                              I’
                                                   26q


-   Ronoreble a. A. fles8,




                             %.‘W. Felrohll4
                               i- ~8818taZit